           Case 1:19-cr-00625-JMF Document 73 Filed 06/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   19-CR-625-1 (JMF)
                                                                       :
ROBERT WILSON,                                                         :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of counsel’s letter of June 22, 2020, see ECF No. 72, the Court will hold a

conference to address Defendant Robert Wilson’s request for new counsel on the morning of

July 7, 2020, at either 9 a.m. or 11 a.m. The conference will be conducted as a

video/teleconference using the CourtCall platform. Next week, the Court will issue a detailed

order regarding access to the conference with the precise time of the conference.

        No later than June 26, 2020, counsel shall advise the Court by email whether he would

like an opportunity to speak with the Defendant by telephone for fifteen minutes before the

proceeding begins and, if so, the telephone number at which he will be reachable for such a call.

        If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the
          Case 1:19-cr-00625-JMF Document 73 Filed 06/25/20 Page 2 of 3



outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to

the proceeding. To the extent any documents require the Defendant’s signature, defense

counsel should endeavor to get them signed in advance of the proceeding as set forth above; if

defense counsel is unable to do so, the Court will conduct an inquiry during the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature.

       Finally, with the consent of the other three Defendants, see ECF Nos. 68-70, the Court

excludes time under the Speedy Trial Act between June 25, 2020, and July 7, 2020, finding that

the interests of justice in excluding such time outweigh the interests of the Defendants and the

public in a speedy trial given the complexity of the case, the inability for Defendants and counsel

to meet given the COVID-19 pandemic, and the need to resolve the question of Defendant

Wilson’s representation. The Court notes that, given the protocols for videoconference

proceedings for detained Defendants, July 7th is the first date on which a conference in this

matter could be held.



       SO ORDERED.


Dated: June 25, 2020                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                 2
            Case 1:19-cr-00625-JMF Document 73 Filed 06/25/20 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
ROBERT WILSON,
                                       Defendant.                         19-CR-625-1 (JMF)
-----------------------------------------------------------------X

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have requested the appointment of new counsel and
         understand that the Court has scheduled a conference to address that request. I
         understand I may have a right to appear before a judge in a courtroom in the Southern
         District of New York to obtain new counsel and to have my current attorney beside me as
         I do. I am also aware that the public health emergency created by the COVID-19 pandemic
         has interfered with travel and restricted access to the federal courthouse. I have
         discussed these issues with my attorney. By signing this document, I wish to advise the
         court that I willingly give up my right to appear in person before the judge in connection
         with the conference to address my request for new counsel. By signing this document, I
         also wish to advise the court that I willingly give up any right I might have to have my
         attorney next to me for the conference so long as the following conditions are met. I
         want my attorney to be able to participate in the proceeding and to be able to speak on
         my behalf during the proceeding. I also want the ability to speak privately with my
         attorney at any time during the proceeding if I wish to do so.


Date:              _________________________                         ____________________________
                                                                     Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                                                                     Signature of Defense Counsel


Accepted:          ________________________
                   Signature of Judge
                   Date:

                                                               3
